10th August 2016
Our Ref: BPIM-035
                                                                                          Baronius Press
                                                                                            St Mary’s, The Parade, Castletown
TAN Books                                                                                               Isle of Man, IM9 1LG
                                                                                                           tel: +44 (0)207 193 3949
c/o Saint Benedict Press LLC                                                                               www.baroniuspress.com
PO Box 410487
Charlotte
NC 28241, USA




                       Notice of Intent to Enforce (NIE) a Copyright Restored
                        Under the Uruguay Round Agreements Act (URAA)

Title:                                                        Le curé d’Ars
English translation of title:                                 The Curé d’Ars
Type of work:                                                 Book – French language original
Name of author(s):                                            Msgr Francois Trochu (Original)
Source country:                                               France
Approximate year of publication:                              1925
Additional identifying information:
Name of copyright owner:                                      Diocese of Nantes
If you are not the owner of all rights, specify the           Exclusive right to reproduce the derivative work in
rights you own:                                               English
Address at which copyright owner can be contacted:            7 rue du Cardinal-Richard
                                                              B.P. 52204
                                                              44322 Nantes CEDEX 3
                                                              FRANCE
Telephone number of owner:
Telefax number of owner:
The work in which the restored work is used:                  Title: The Curé d’Ars - ISBN: 978-0895550200
The use or uses to which the owner objects:                   The publication of any derivative English
                                                              translation of the original French work ‘Le curé
                                                              d’Ars’ made by Msgr. Francois Trochu
I hereby certify that, for each of the work(s) listed above, I am the copyright owner, or the owner of an exclusive
right, or the owner’s authorized agent, the agency relationship having been constituted in a writing signed by the
owner before the filing of this notice, and that the information given herein is true and correct to the best of my
knowledge.
Name:                                                     Pavel Kejik
As agent for:                                             Baronius Press Ltd
Date:                                                     10th August 2016
Signature:




________________________________________________________________________________________________

                 Baronius Press Ltd. | Company Number:
       Case 3:16-cv-00695-FDW-DCK                      011242V | VAT
                                                  Document           Registration
                                                                  94-35           Number:
                                                                              Filed       GB004 4735 06
                                                                                     11/14/18         Page 1 of 6
                              Registered Office: St Mary’s, The Parade, Castletown, Isle of Man, IM9 1LG
                       Notice of Intent to Enforce (NIE) a Copyright Restored
                        Under the Uruguay Round Agreements Act (URAA)

Title:                                                 The Curé d’Ars
Alternative title:                                     Le curé d’Ars
Type of work:                                          Book – English translation of French original
Name of author(s):                                     Dom Ernest Graf
Source country:                                        France (Original) and United Kingdom
                                                       (Translation)
Approximate year of publication:                       1927
Additional identifying information:                    Publisher: Burns & Oates
Name of copyright owner:                               Baronius Press Ltd
If you are not the owner of all rights, specify the    All rights to English translation made by Dom
rights you own:                                        Ernest Graf
Address at which copyright owner can be contacted:     St. Mary’s, The Parade,
                                                       Castletown,
                                                       IM9 1LG
                                                       Isle of Man
Telephone number of owner:                             +44 207 193 3949
Telefax number of owner:                               +1 814 217 6787
The work in which the restored work is used:           Title: The Curé d’Ars - ISBN: 978-0895550200
The use or uses to which the owner objects:            The use of any part of the original English
                                                       translation made by Dom Ernest Graf.
I hereby certify that, for each of the work(s) listed above, I am the copyright owner, or the owner of an exclusive
right, or the owner’s authorized agent, the agency relationship having been constituted in a writing signed by the
owner before the filing of this notice, and that the information given herein is true and correct to the best of my
knowledge.
Name:                                                     Pavel Kejik
As agent for:                                             Baronius Press Ltd
Date:                                                     10th August 2016
Signature:




       Case 3:16-cv-00695-FDW-DCK Document 94-35 Filed 11/14/18 Page 2 of 6
TAN’S EDITION                                                     BARONIUS PRESS’ EDITION




                                                                  TRANSLATOR’S PREFACE



                                                T      HE holy Curé d’Ars is one of the most remarkable figures of
                                                       modern times. Not so very many years ago, his name was on
                                                 the lips of countless thousands, and the events of the tiny village
                                                 of Ars were of far greater interest to numberless souls than the po-
                                                 litical happenings of a period which was certainly neither dull nor
                                                 uneventful. If, after perusing this volume, the reader still wishes
                                                 to know something more of the life of this wonderful village par-
                                                 ish priest, we would refer him to chapter five of Book IV of the
                                                 Imitation. The nineteen verses of that admirable chapter might
                                                 have been written after a study of the sublime priestly career of St
                                                 Jean-Baptiste Vianney.
                                                     M. Trochu’s work is on strictly scientific lines. Instead of draw-
                                                 ing on imagination or pious emotionalism—as too many would-
                                                 be hagiographers have done—he drew on the most reliable of all
                                                 historical sources—viz., the Acts of the Process of Canonization. The
                                                 result is a book that shows us the holy man as he lived, thought,
                                                 and spoke. There can be no doubt that the effect on the reader will
                                                 be an increased sense of the reality of the supernatural, of reverence
                                                 for the mysterious power of the Catholic priesthood, and of love for
                                                 that Christian humility and abnegation which are the real secret of
                                                 the saints.
                                                     The translator has thought it best to leave all French proper
                                                 nouns untranslated, as well as certain titles with which all educat-
                                                 ed readers are familiar, such as “curé”, “vicaire”, etc.; one or two
                                                 names of towns which are frequently mentioned have been spelled
                                                 in the usual English fashion, and distances are given in kilometers.
                                                 The late war and the daily papers have long ago familiarized us
                                                 with the weights and measures of the metric system.
                                                     The translator has not judged it necessary to reproduce all the
                                                 footnotes of the French text, the more so that these references are
                                                 to texts to which the reader cannot hope to have access—viz.,
                                                 the Papers of the Process. However, the reference is invariably
                                                 given when the importance of some statement made in the text


      Case 3:16-cv-00695-FDW-DCK Document 94-35 Filed 11/14/18 Page 3 of 6
TAN’S EDITION                                                  BARONIUS PRESS’ EDITION



                                                xvi               TRANSLATOR’S PREFACE

                                                seemed to demand that the source of the information be clearly
                                                indicated.
                                                  My thanks are due and hereby tendered to a friend who very
                                                kindly drew up the index to this second edition.

                                                                                     Buckfast Abbey,
                                                                                       Candlemas Day, 1927.
                                                                                                 July, 1930.




      Case 3:16-cv-00695-FDW-DCK Document 94-35 Filed 11/14/18 Page 4 of 6
TAN’S EDITION                                                         BARONIUS PRESS’ EDITION




                                                                                    Chapter I

                                                                                FIRST YEARS
                                                                                  (1786—1793)


                                                T    HE village of Dardilly1 is set among the low hills that rise in
                                                     the neighbourhood of Lyons. One of its inhabitants was Pierre
                                                Vianney, husband of Marie Charavay.2 Besides being a prosperous
                                                farmer, he was likewise a man of faith, and much given to the prac-
                                                tice of the Christian virtue of charity. In July, 1770, the fame of his
                                                good works brought to his door a mendicant who was also a saint.
                                                   Tortured by scruples, Benoît Labre had just left the Trappist
                                                monastery of Sept-Fons, where he had been a novice under the
                                                name of Brother Urban. He had now acquired a certainty that his
                                                vocation was to be a wayfarer for the remainder of his life, so he
                                                set out for Rome. His first halt was at Paray-le-Monial, where he
                                                paid long visits to the chapel of the Apparitions. From Paray he
                                                journeyed to Lyons, but rather than enter the city at nightfall he
                                                chose to spend the night at Dardilly. On observing a number of
                                                   1 Dardilly, a commune of 1,100 souls, is situated some eight kilometres to the north-
                                                west of Lyons.
                                                   2 In La Semaine religieuse de Grenoble (November 30, 1905) there appeared an arti-
                                                cle by Mgr Devaux, rector of the Catholic Faculty of Lyons, on the surname of Vianney,
                                                which he thinks originates from the Dauphiné. According to the learned rector, the
                                                primitive form Vianeis or Vianneis was a corruption of Viennensis, that is, a citizen of
                                                Vienne in Dauphiné. Hence it would seem that Vianneis and Viennois are synonymous.
                                                   The registers of Dardilly date back only to the year 1617. In that year, however, we
                                                find a record of the baptism of Madeleine Vianey, daughter of Barthélemy Vianey and
                                                of Claudine Beluze. Authentic documents furnish us with a list of the ancestors in the
                                                direct line of the Curé d’Ars. They are: Pierre Vianey (great-great-great-grandfather);
                                                Pierre (great-great-grandfather), born in 1655; Pierre (great-grandfather), born in 1689;
                                                Pierre (grandfather, mentioned at the beginning of this book), born in 1716; finally,
                                                Matthieu (father of our saint), born in 1753. All these were baptized in the church of
                                                Dardilly.
                                                   As regards the spelling of the name, though the ancestors of the saint wrote Vianey,
                                                we have no hesitation in spelling it Vianney, as he did himself. His younger sister, Mar-
                                                guerite, spelt the name in this manner when signing the process of canonization.
                                                   Various episcopal documents spell the name indiscriminately Vianay or Viannay, Vi-
                                                aney or Vianney; thus the dimissorial letters for the subdiaconate have Vianey; those
                                                for the diaconate, Vianay; those for the priesthood, Viannay; faculty papers of 1832,
                                                Vianney; papers of 1853, Viannay.
      Case 3:16-cv-00695-FDW-DCK Document 94-35 Filed 11/14/18 Page 5 of 6
TAN’S EDITION                                                         BARONIUS PRESS’ EDITION



                                                 4                                 CURÉ D’ARS

                                                 poor persons going to the house of Pierre Vianney, he went along
                                                 with them.3
                                                    Benoît Labre was strangely attired. He wore the novice’s tunic,
                                                 which he had been permitted to retain on leaving the monastery. A
                                                 wallet was suspended from his shoulders, a rosary hung round his
                                                 neck, and a brass crucifix shone on his breast. A breviary, an Imita-
                                                 tion, and the book of the Gospels constituted his luggage.
                                                    In these weird accoutrements he entered the small enclosure in
                                                 front of the low-roofed house of the Vianneys.4 The master of the
                                                 house received him as he received all destitute persons. The chil-
                                                 dren gazed with pity at the hapless man in whom their parents had
                                                 taught them to see Jesus Christ himself. Matthieu, one of the five
                                                 boys, was there. Little did he guess, as he contemplated this youth-
                                                 ful mendicant, so pale and so meek, who was telling his beads all
                                                 the time, that one day he himself would be the father of a saint. In
                                                 the vast kitchen, near the hearth, where, sixteen years later, the child
                                                 of predestination would warm his little bare feet, Benoît Labre and
                                                 his companions in distress sat down with the Vianneys before plates
                                                 of steaming soup, followed by meat and vegetables. After grace and
                                                 night prayers, the guests were shown a place over the bakehouse,
                                                 where they were to sleep, and where a thick layer of straw was to be
                                                 their bed. On the morrow, ere they departed, one and all thanked
                                                 their hosts, but the refined, gentle youth expressed his gratitude in
                                                 terms which plainly showed that he was no common beggar.
                                                    Great was the surprise of Pierre Vianney when, a little later, he
                                                 received a letter from the poor pilgrim.5 Benoît Labre wrote but
                                                 seldom; the hospitality of Dardilly must have touched him deeply;
                                                 perhaps God had vouchsafed to give him a presentiment of the
                                                 child of benediction, who was one day to shed undying lustre upon
                                                 this house.

                                                    Eight years after this event, on February 11, 1778, at Ecully, a
                                                 village barely a league from Dardilly, Matthieu Vianney married

                                                   3 J. Mantenay, St Benoît Labre, Paris, Gabalda, 1908, p. 27, passim.
                                                   4 The old farmhouse, with its two entrance doors facing the yard, has since had
                                                 another storey added to it.
                                                   5 “The Curé d’Ars often spoke of this letter. He made a present of it to someone who
                                                 asked him for it” (Frère Jérôme, Procès de l’Ordinaire, P. 533).
      Case 3:16-cv-00695-FDW-DCK Document 94-35 Filed 11/14/18 Page 6 of 6
